DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to method of training a generator for creating synthetic immunohistochemistry (IHC) stained digital slides generated using artificial neural networks, classified in G06N 20/20.
II. Claims 9-25, drawn to system for creating synthetic immunohistochemistry (IHC) stained digital slides generated using artificial neural networks, classified in G01N 33/5005.
III. Claims 26-30, drawn to method of evaluating an analysis method for analyzing an immunohistochemistry (IHC) stained slide, classified in G06N 3/0454
The inventions are independent or distinct, each from the other because:
Inventions I and II-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as providing at least a portion of the one or more inputs to a generator, G, executing on the computing device, wherein the generator uses ANN programming to create an output image; subcombination II has separate utility such as provide at least a portion of the one or more inputs to a generator, G, wherein the generator uses ANN programming to create an output image and G is already trained by using the discriminator's, D, feedback during a training phase and subcombination III has separate utility such as comparing the analyzed value for the at least one of the one or more parameters to the known value for the at least one of the one or more parameters, wherein the comparison is used to evaluate the analysis method. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 	(a) the inventions have acquired a separate status in the art in view of their different classification;
 	(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
 (c) the prior art applicable to one invention would not likely be applicable to another invention
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Cornett, (Reg # 48,417) on July 7, 2022 a provisional election was made without traverse to prosecute the invention of Group 1 claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bayramoglu (NPL titled: Towards Virtual H&E Staining of Hyperspectral Lung Histology Images Using Conditional Generative Adversarial Network)
 	As to independent claim 1, Bayramoglu discloses a method of training a generator for (intended use- not given any weight) creating synthetic immunohistochemistry (IHC) stained digital slides generated using artificial neural networks (ANNs) (Lung tissue samples were obtained from mouse stain which spontaneously develops breast carcinoma – see section 4, [p][001]), comprising: receiving, by a computing device, one or more inputs related to a desired synthetic slide (Our staining network transforms unstained hyperspectral images, which are reduced to a three channel color image using PCA transform, to H&E stained like images. During the training phase, the network needs registered image pairs of unstained and stained versions of the same tissue – see section 3.2); providing at least a portion of the one or more inputs to a generator, G, executing on the computing device, wherein the generator uses ANN programming to create an output image (We learn a mapping from reduced HSI to H&E stained image  using  conditional  generative  adversarial  network (cGAN) which is an extension of generative adversarial networks (GANs) (see section 3.3)); and analyzing, by a discriminator, D, executing on the computing device, the output image, wherein the discriminator either accepts or rejects the output image based on the analysis and wherein the discriminator uses ANN programming to analyze the output image (On the other hand, the discriminator D tries to classify images generated by G whether they came from real training data (true distribution) or fake.– see section 3.3, [p][002]), wherein if the output image is rejected, then another output image is created by the generator, and wherein if the output image is accepted by the discriminator, then a synthetic slide is created (These two networks are trained at the same time and updated as if they are playing a game. That is, generator G tries to fool discriminator D and in turn discriminator D adjust its parameters to make better estimates to detect fake images generated by G – see section 3.3, [p][002]).

 	As to claim 2, Bayramoglu teaches the method, wherein the one or more inputs include annotation or segmentation-based inputs (after the registration, we cropped images into smaller patches to create training image pairs – see section 3.2, [p][003]).

 	As to claim 3, Bayramoglu teaches the method, wherein the one or more inputs include one or more of an image (three channel color image – see section 3.2- [p][001]), a number or percentage of positive and negative cells, a location and/or size of positive and/or negative cells, or a description and/or location of artifacts that would be seen on a real slide.

 	As to claim 4, Bayramoglu teaches the method, wherein the ANN programming used by the generator comprises convolutional neural networks (CNN) (U-net which is comprise of a CNN – section 3.3, [p][004]).

 	As to claim 5, Bayramoglu teaches the method, wherein the CNN comprises a modified version of U-net (conditional generative adversarial network (cGAN) – see section 3.3, [p][001]).

 	As to claim 6, Bayramoglu teaches the method, wherein the ANN programming used by the discriminator comprises a CNN based classifier (note that a convolutional “ImageGAN” classifier is utilized – section [p][004]).

 	As to claim 8, Bayramoglu teaches the method, wherein the synthetic slide is used as a ground truth to evaluate a method of analyzing IHC stained tissues (measure the similarity between synthesized images by our staining network and
ground truth image (section 4 [p][004])).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bayramoglu et al (NPL titled: Towards Virtual H&E Staining of Hyperspectral Lung Histology Images Using Conditional Generative Adversarial Network) in view of Isola et al (NPL titled: Image-to-Image Translation with Conditional Adversarial Networks)
 	As to claim 7, Bayramoglu discloses the method, wherein the CNN based classifier uses patches as input (see section 3.2, [p][003]) however does not expressly disclose the classifier comprises patchGAN. 
 	Isola discloses a method for synthesizing photos from label maps including wherein the classifier comprises patchGAN (see section 3.2.2).
 	Bayramoglu and Isola are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the method for synthesizing photos from label maps of Isola into the virtually stain unstained specimen method of Bayramoglu for effectively synthesizing photos from label maps, reconstructing objects from edge maps, and colorizing images (see abstract).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Bentaieb et al (Pub No.: 20220189150) discloses SYSTEMS AND METHODS FOR GENERATING HISTOLOGY IMAGE TRAINING DATASETS FOR MACHINE LEARNING MODELS. 
 	Kannan et al (Pub No.: 20220189150) discloses ARTIFICIAL FLOURESCENT IMAGE SYSTEMS AND METHODS.
.   	Gup et al (US Patent No.: 10943186) discloses Machine Learning Model Training Method And Device, And Electronic Device. 
 	Tran (Pub No.: 20200405148) discloses MEDICAL ANALYSIS SYSTEM.+
 	STUMPE et al (Pub No.: 20200394825) discloses VIRTUAL STAINING FOR TISSUE SLIDE IMAGES. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        July 07, 2022.